Title: From John Adams to Boston Patriot, 31 October 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, October 31, 1810.
				
				The president De Thou introduces his history with “Pro veritate historiarum mearum deum ipsum obtestor.” Although I shall not follow the example of this great historian in this solemn appeal, in which perhaps he is singular, yet no man ought to commit any thing to writing as history, or as memorials to serve for history, without a strict regard to truth. I shall therefore designedly conceal nothing which is necessary to enable the reader to form a just judgement, nor assert nor insinuate any thing which I do not believe to be true, on whomsoever approbation or censure may fall.To explain all the considerations that influenced my mind, when I wrote the paragraphs in my last letter, enclosed within crotchets, would require the publication of all my correspondence with Congress and others, in 1778 and 1779, while I was accredited to the king of France with Dr. Franklin and Mr. Arthur Lee. This would fill your paper for a year or two and you and I too, are two weary to enter upon new tracts. It may suffice to say, that when I arrived in France in 1778, I found the Americans had been divided into parties with Dr. Franklin and Mr Deane at the head of one, and Mr. Arthur Lee and Mr. Ralph Izzard at the head of the other. And although I have been buffeted between parties all my life time, I have never known any who discovered more rancour and bitterness towards each other. It was soon made manifest to me that the Comte De Vergennes and Mr. De Sartine, with most of their secretaries, clerks (comis) and confidential friends, were decidedly on the side of Dr. Franklin and Mr. Deane. Infinite pains were taken by both parties to proselyte me. I soon saw that to be a favorite of either, I must give it implicit faith and a blind obedience. I soon perceived, that to be upon smiling terms with the Comte De Vergennes and Mr. De Sartine, it was necessary to give my vote always as Dr. Franklin did, and comply with all the solicitations of the humble friends of those ministers. As “honesty is the best policy” and “nullius additus jurare in verba magistri” had always been considered by me as sacred maxims, I determined to be the fool of no party, but examine every question and give my judgement with the strictest impartiality, according to justice. Many questions were brought before us. Dr. Franklin and Mr. Lee generally gave their opinions in direct contradiction to each other. Sometimes one appeared to me to be right and then I voted with him; sometimes the other and then I agreed with him. The consequence was, as it always is in similar cases, the impartial umpire has not the entire confidence and affection of either side. I must farther acknowledge that as Mr. Lee’s opinions appeared to me to be conformable to truth, equity and the public interest, and less dictated by party feelings and private sinister motives, oftener than the other, I gave my vote more frequently with him. Although I had uniformly treated all parties and every individual with all the respect and civility imaginable; I soon found that great genius had little passions: and was so fully convinced that our system in France would be injurious to our cause, that I wrote to my friends in congress to recall us all but one, Dr. Franklin. This was accordingly done. Mr. Lee had a mission to Spain. I returned to Boston on the 3d of August, 1779, after a residence at the French court of about fifteen months. The French ambassador and his secretary of legation came over with me.I had no expectation of ever seeing Europe again; but I was soon informed that congress at the insinuation of the French ambassador were contemplating a fresh mission to Spain and a new mission of an ambassador to assist in conferences for peace whenever they might be proposed and opened. Great debates ensued upon the instructions to be given to this minister. The limits of the United States, but especially fisheries and the refugees, excited divisions and heats. The French court recommended great moderation. The fisheries especially, were discussed and contested with obstinacy. The French legation, privately at least, recommended a relinquishment of them; and nearly one half of congress were for complying with the wishes of France; or rather of the Comte de Vergennes. Mr. Jay was then president of congress. His situation precluded him from debate, and he was not called to explain his sentiments: but it is certain that the party in favor of the fisheries considered him as their enemy, and as cordially united with the opposite party; which was the cause of their promoting his appointment to Spain, in order to carry me for the commission for peace.Whenever Mr. Jay had been in congress, which was not often when I was there from 1774 to 1778, I had preserved a civil and a friendly intercourse with him, and conceived an high opinion of his talents and accomplishments, his profound reflection and keen discernment. But we had different systems and belonged to different sects. For sects and parties there have always existed; and I have never known this nation or its government more united than they are now. Mr. Jay’s talents and eloquence were united with those of Mr. Dickenson, Mr. Livingston, of N. Jersey, Mr. Duane and others, in opposition to all measures which they imagined had a tendency to independence. These gentlemen however, like good citizens, fell in with independence after it was declared, and supported it with integrity. I was always convinced, with Mr. Samuel Adams, Mr. Patrick Henry, Mr. Richard H. Lee, Mr. Gerry & others, that independence would be indispensible for the establishment of government at home, for the defence of our liberties against Great-Britain and for the formation of connections abroad; and for these and many other reasons, had uniformly supported and promoted it, in public and in private, to the utmost of my power. I knew moreover, that Mr. Jay had always been in habits of intimate friendship with Mr. Deane, Mr. Robert Morris, General Schuyler and others, gentlemen whom I had always respected while in congress, though they were not exactly of my political denomination.From all these considerations together, I concluded that Mr. Jay would concur with Dr. Franklin and make a majority against me. Mr Laurens was in the tower, and Mr. Jefferson was not arrived nor likely to arrive.But upon more mature consideration, I could not believe that Dr. Franklin or Mr. Jay had authorised Mr. Alexander to make any such declaration in London. I knew Mr. Alexander to be an intimate friend of Dr. Franklin and thought it not improbable that he might have indiscreetly expressed such an opinion according to the information I had received both from Prague and England. Yet I had no such positive evidence of it as would justify me in giving such a report to congress. Nor was there time for my resignation to arrive and another minister to come from congress to Europe.Upon the whole, I thought it my duty to remain, go to Paris as soon as a proper commission should arrive there from England, join Dr. Franklin and Mr. Jay, and do all in my power to preserve all our just claims. I knew Mr. Jay to be a gentleman and fully believed in his integrity, and that he would have candour enough to hear me patiently and weigh my arguments. The paragraph was accodingly stricken out.To explain still more clearly the situation I was in, I must here insert some long letters which had long before this time been received by me from my invariable friend, Mr. Lovel, then a very active member of congress. The first letter is from Mr. Level himself, dated June 21, 1781.Sir—France appears to be most perfectly satisfied with the present mediators, yet [here follow eight figures in the cypher, which I could never decypher] for an arrangement final of the most moderate terms, [here follow two figures in the cypher, that I could not explain] Franklin, Jay, H. Laurens and Jefferson are added to you. You would be made very happy by such an event being grounded on a desire to alleviate the distress of a great discretion, but blush, blush, America.Consult and ultimately [here follow twenty-two figures that I could not decypher, but I suppose they meant the instruction of congress to their ministers for peace, to do nothing without consulting the ministers of his most christian majesty, and previously obtaining their advice and consent] according to the tenor of our alliance. [then follow seventeen figures that I could not decypher.] Mr. Lovel’s letter proceeds: I might have mentioned a circumstance not very material in the present turn of affairs. [then follows another line or two cyphers.] It is a satisfaction to me and others alike interested, that your other parchments are untouched. I hope therefore that we may conclude our haddock safe. I presume you will be at very little loss to come at the clue of this labyrinth. Gravier, now persuaded of the absolute necessity of the most cordial intercourse between him and you, strongly pressed for orders of that kind, and suppleness knew not where to stop, especially when under the spur of at least Marbois. It is needless to turn well-digger on this occasion; the whole is at the superfices.Your last letter is still October 24th.N.B. in 1810—By this it appears that of all the letters I had written and duplicate and triplicates of all of them, and quadruplicates and quintuplicates of many of them, not one of them had arrived, so great was the difficulty of communication, from Oct. 24, 1780, to June 21, 1781.Another letter will cast light on this dark subject. An original letter from Count Vergennes to Dr. Franklin, which must be followed by a translation.
A Versailles, le 30 Juin, 1780.
Je n’ai rec,u qu’hier, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire le 24 de ce mois.Vous demandez, en consequence de l’invitation que vous en a faite M. Adams, que les ordres donnés a M. Le Chev. de la Luzerne relativement a la Resolution du congres du 18 mars dernier soient revoques ou au moins suspendus, parceque ce Plenipotentiaire est en état de prouver que ces ordres ne sont fondés que sur de faux rapports.M. Adams m’avoit adresse des le 22 une tres longue discuss on sur la matiere dont il s’agit; mais elle ne renferme que des raisonnements abstraits, des hypoteses, et des calculs qui n’ont que des bases ideales, ou, tout au moins, etrangeres aux sujets du Roi, enfin des principes qui ne sont rien moins qu’analogues a l’alliance qui subsiste entre sa majeste et les Etats-Unis. Vous pouvez juger par la, Mr. que les pretendues preuves annoncéees par M. Adams ne soient point de nature à nous faire changer de sentiment, ni, par consequent à operer la revocation ou la suspension des ordres donnés a M. le Cheva. de la Luzerne.Le Roi est si persuade, Monsier que votre opinion personelle sur les effets de la resolution du congres, pour ce qui concerne les etrangers, et surtout les Francois, differe de celle de Mr. Adams, qu’il n’aprehende pas de vous mettre dans l’embarras en vous requerant d’appuyer aupres du congrés les representations que son ministre a été chargé de faire à ce senat; et pour que vous puissiez le faire, avec une entiere connoissance de cause, sa majeste m’a ordonné de vous envoyer copie de ma lettre a Mon: Adams, des observations de ce Plenipotentiaire, et de la Reponse que Je viens de lui faire.Le Roi s’attends, que vous mettrez le tout sous les yeux du Congrès, et sa Majeste se flatte que ce senat imbu d’autres principes que ceux que M. Adams a dévelopès, convaincra sa Majesté qu’il juge les Francois dignes de quelque attention de sa part et qu’il sait aprecier les marques d’interêt que sa Majesté ne cesse de donner aux Etats-Unis.Au surplus, Mons. Le Roi n’indique pas au Congrès les moyens qui pourroient etre emploies pour indemniser les Francois porteur de papier mounope; sa Majeste s’en rapiorte entierement a cet egard a l’Equité, comme a la sagesse de cette assemblee.J’ai l’honneur d’etre tres parfaitement, Mons. votre tres humble et tres obeissant serviteur.De Vergennes.M. Franklin.Translation.Versailles, the 30th of June, 1780.I received but yesterday, sir, the letter which you did me the honor to write me, the 24th of this month.You request, in consequence of the invitation which Mr. Adams has given you, that the orders to Mr. the Chevalier de la Luzerne, relatively to the resolution of congress of the 18th of March last, be revoked, or at least suspended, because that plenipotentiary is in a condition to prove that these were not founded but upon false reports.Mr. Adams had addressed to me, on the 22d, a very long discussion upon the matter in question; but it contains only abstract reasonings, hypotheseses, and calculations, which have only ideal foundations, or at least, foreign to the subjects of the king; in fine, principles which are in nothing less than analagous to the alliance which subsists between his majesty and the United States. You may judge by this, sir, that the pretended proofs announced by Mr. Adams, are not of a nature to make us change our sentiments, nor, by consequence to operate a revocation or suspension of the orders given to Mr. the Chevalier de la Luzerne.The king is so persuaded, sir, that your personal opinion, of the effects of the resolution of congress, as it respects foreigners, and especially the French, differs from that of Mr. Adams, that he is not apprehensive of placing you in any embarrassment, by requiring you to support with congress the representations which his minister has been charged to make to that senate: and that you may be able to do it, with an entire knowledge of the subject, his majesty has commanded me to send you a copy of my letter to Mr. Adams, of the observations of that plenipotentiary, and of the answer, which I have made to him.The king expects that you will lay the whole before the eyes of congress, and, his majesty flatters himself, that that senate impressed with other principles than those which Mr. Adams has developed, will convince his majesty, that they judge the French worthy of some attention on their part, and that they know how to appreciate the marks of interest which his majesty does not cease to give to the United States.Moreover, sir, the King does not indicate to congress the means which may be employed to indemnify the French bearers of paper money; his majesty refers himself entirely in this respect to the equity as well as to the wisdom of that assembly.I have the honor to be, most perfectly, sir, your most humble and most obedient servant.De VergennesM. Franklin.One would have thought that such a sharp shot as this would have been sufficient to kill so simple a bird as I was: but it seems the sportsmen were not satisfied. A month afterwards, another volley of more deadly comments must be discharged—Of this in my next.
				
					John Adams.
				
				
			